Case 3:19-cv-00146-RGJ Document 51 Filed 01/27/21 Page 1 of 12 PageID #: 346




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                           CIVIL ACTION NO. 3:19-CV-146-RGJ

 GREENCITY DEMO, LLC                                                                  Plaintiff

 v.

 WOOD ENVIRONMENT &                                                                Defendants
 INFRASTRUCTURE SOLUTIONS,
 INC., ET AL.

                                          * * * * *

                        MEMORANDUM OPINION AND ORDER

       Defendant Wood Environment & Infrastructure Solutions (“Wood”) and Defendant Winter

Construction Company (“Winter”) move to dismiss Plaintiff GreenCity Demo’s (“GreenCity”)

Second Amended Complaint. [DE 39; DE 41]. Briefing is complete and the matter is ripe. [DE

48; DE 49; DE 50]. For the reasons below, Wood’s Motion to Dismiss [DE 39] is DENIED as to

both Defendants and Winter’s Joinder in Wood’s Motion to Dismiss [DE 41] is GRANTED.

                                     I.     BACKGROUND

       In 2016, LG&E-KU Services Company (“LG&E”) hired Wood to oversee the demolition

of an LG&E powerplant and to help LG&E select a general contractor for the project. [DE 29-2

at 190]. Griffin, a general contractor, wanted the job. Id. at 191. Before Griffin applied, it

contacted GreenCity, a subcontractor, and asked GreenCity to submit a bid for the abatement

portion of the demolition. Id. According to GreenCity, Griffin did much more than just request a

bid:

       In consideration of GreenCity providing the lowest and most competitive bid for
       the Abatement which met all of the specifications for the Demolition, GreenCity
       was expressly promised by Griffin that if Griffin was ultimately awarded the GC
       position, that GreenCity would be awarded the Abatement portion of the



                                               1
Case 3:19-cv-00146-RGJ Document 51 Filed 01/27/21 Page 2 of 12 PageID #: 347




       Demolition. Griffin solidified said promise by stating to GreenCity that ‘We are
       the type of company that if we take you to the dance, we are taking you home.’

Id.
       GreenCity accepted Griffin’s offer and “expended substantial resources and indeed

submitted the lowest and most competitive bid for the Abatement to Griffin.” Id. Winter, another

subcontractor, also submitted a bid to Griffin, but its bid was higher than and not competitive with

GreenCity’s. Id. at 192.

       LG&E hired Griffin as the general contractor.          Id. Subsequently, Griffin informed

GreenCity “that the amount of money contained in Griffin’s winning bid to LG&E to become the

GC incorporated GreenCity’s more competitive Abatement bid into its winning bid with LG&E.”

Id. Although Griffin and GreenCity allegedly had an oral contract, Wood “ordered and directed”

Griffin “to use Winter for the Abatement over GreenCity.” Id. at 193.

       GreenCity filed this action against Griffin, Winter, and Wood. [DE 1]. Griffin and Wood

answered [DE 7; DE 8], and GreenCity filed its First Amended Complaint [DE 19]. Griffin and

Winter then moved to dismiss the First Amended Complaint. [DE 23; 24]. GreenCity responded

and moved for leave to amend. [DE 27; DE 28; DE 29]. Griffin objected to amendment, arguing

that it is futile. [DE 32]. The Court granted GreenCity leave to amend, and denied as moot

Griffin’s motion to dismiss and Winter’s motion to dismiss. [DE 36]. Wood moved to dismiss

GreenCity’s Second Amended Complaint, and Winter moved to join Wood’s motion. [DE 39;

DE 41].

                                       II.     STANDARD

       Federal Rule of Civil Procedure 12(b)(6) instructs that a court must dismiss a complaint if

the complaint “fail[s] to state a claim upon which relief can be granted[.]” Fed. R. Civ. P. 12(b)(6).

To state a claim, a complaint must contain “a short and plain statement of the claim showing that



                                                  2
Case 3:19-cv-00146-RGJ Document 51 Filed 01/27/21 Page 3 of 12 PageID #: 348




the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). When considering a motion to dismiss,

courts must presume all factual allegations in the complaint to be true and make all reasonable

inferences in favor of the non-moving party. Total Benefits Planning Agency, Inc. v. Anthem Blue

Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citation omitted). “But the district court

need not accept a bare assertion of legal conclusions.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citation omitted). “A pleading that offers labels and

conclusions or a formulaic recitation of the elements of a cause of action will not do. Nor does a

complaint suffice if it tenders naked assertion[s] devoid of further factual enhancement.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citation omitted).

       To survive a motion to dismiss, a plaintiff must allege “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim

is plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556). “A complaint will be dismissed . . . if no law supports the claims

made, if the facts alleged are insufficient to state a claim, or if the face of the complaint presents

an insurmountable bar to relief.” Southfield Educ. Ass’n v. Southfield Bd. of Educ., 570 F. App’x

485, 487 (6th Cir. 2014) (citing Twombly, 550 U.S. at 561–64).

                                       III.   DISCUSSION

       In its Second Amended Complaint, GreenCity asserts claims of tortious interference with

contract (Count II), tortious interference with prospective business advantage (Count III), and civil

conspiracy against Wood and Winter (Count V). [DE 37 at 250-55].

A.     Claims Against Wood and Winter

       1. Tortious Interference With Contract (Count II)



                                                  3
Case 3:19-cv-00146-RGJ Document 51 Filed 01/27/21 Page 4 of 12 PageID #: 349




       GreenCity asserts a claim against Wood and Winter for tortious interference with contract.

Id. at 251-53. To state a claim for tortious interference with contract, a plaintiff must plead “(1)

the existence of a contract; (2) [the defendant’s] knowledge of the contract; (3) that [the defendant]

intended to cause a breach of that contract; (4) that [the defendant’s] actions did indeed cause a

breach; (5) that damages resulted to [the plaintiff]; and (6) that [the defendant] had no privilege or

justification to excuse its conduct.” Snow Pallet, Inc. v. Monticello Banking Co., 367 S.W.3d 1,

5–6 (Ky. App. 2012) (citing Ventas, Inc. v. Health Care Prop. Inv’rs, Inc., 635 F. Supp. 2d 612,

619 (W.D. Ky. 2009), aff’d sub nom. Ventas, Inc. v. HCP, Inc., 647 F.3d 291 (6th Cir. 2011)).

       Citing Finney Co. v. Monarch Constr. Co., 670 S.W.2d 857, 859 (Ky. 1984), Wood argues

that GreenCity has failed to state a claim for tortious interference with a contract because it has

not plausibly alleged the existence of a contract. [DE 39-1 at 275-77]. Winter concurs, arguing

that “GreenCity’s claim . . . should be dismissed because the second amended complaint fails to

demonstrate the formation of a contract or even a preliminary agreement between GreenCity and

Griffin.” [DE 49 at 329]. GreenCity counters: “Here, the facts as alleged presume a contract

exists . . . Greencity alleges a colorable claim for tortious interference with contract and prays the

Court will allow discovery to further support its position.” [DE 48 at 322].

       In Finney, the Kentucky Supreme Court held:

       A subcontractor bidder merely makes an offer that is converted into a contract by a
       regularly communicated acceptance conveyed to him by the general contractor. No
       contractual relationship is created between the subcontractor and the general
       contractor even though the bid is used as a part of the general over-all bid by the
       general contractor and accepted by the awarding authority.

Finney, 670 S.W.2d at 860 (quoting Klose v. Sequoia Union High Sch. District, 11 Cal.App.2d

636, 258 P.2d 517-518 (1953) (internal quotation marks omitted)).




                                                  4
Case 3:19-cv-00146-RGJ Document 51 Filed 01/27/21 Page 5 of 12 PageID #: 350




       But, the Finney court also suggested that there were possible exceptions to the general rule

that a bid does not create a contract, such as “a series of communications between the parties which

indicated an acceptance or agreement” or “reliance by the subcontractor upon the contractor.”

Finney, 670 S.W.2d at 860. GreenCity has sufficiently alleged “a series of communications . . .

which indicated acceptance or agreement” (i.e., the existence of a contract), breach, and damages:

       29. GreenCity had no prior knowledge of the Demolition or the Abatement
       associated therewith prior to Griffin specifically contacting GreenCity with an
       offer.

       30. Griffin made a verbal offer to GreenCity requesting GreenCity to bid on the
       Abatement, and if Griffin was ultimately awarded the GC position, and GreenCity’s
       Abatement bid was the lowest and most competitive Abatement bid Griffin
       received, that GreenCity would be awarded the Abatement portion of the
       Demolition.

       31. GreenCity accepted Griffin’s offer and a contract was formed (the “Contract”).

       32. GreenCity’s performed its obligations under the Contract and GreenCity’s
       Abatement bid was the lowest and most competitive bid that Griffin received
       related to the Abatement.

       33. Griffin was awarded the GC position.

       34. The Contract became enforceable between GreenCity and Griffin related to the
       Abatement when Griffin’s Abatement bid was the lowest and most competitive
       Griffin had received and Griffin was awarded the GC position for the Demolition.

[DE 37 at 249-50].

       GreenCity has also sufficiently alleged the remaining elements of a claim for tortious

interference with a contract:

       39. Paragraphs 1-38 above are incorporated herein by reference as if repeated
       herein.

       40. A Contract between GreenCity and Griffin existed, as described above.

       41. Defendants Wood and Winter each had knowledge of the Contract.

       42. Wood and Winter have a history of doing business with each other.

                                                 5
Case 3:19-cv-00146-RGJ Document 51 Filed 01/27/21 Page 6 of 12 PageID #: 351




       43. Defendants Wood and Winter specifically intended to cause of breach of the
       Contract between Griffin and GreenCity.

       44. Despite knowledge of the Contract between Griffin and GreenCity, Wood and
       Winter unethically, improperly, maliciously and intentionally colluded and
       interfered in the Contract to circumvent GreenCity’s rights in the Contract, to
       ensure that Griffin was ordered to make sure that Winter was awarded the
       Abatement rather than GreenCity, and such actions caused a breach of the Contract
       between Griffin and GreenCity.

       45. GreenCity suffered damages as a result of Wood’s and Winters’ actions above
       in intentionally causing a breach of the Contract between Griffin and GreenCity.

       46. No privilege or justification excuses Wood’s and/or Winter’s conduct
       described herein.

       47. GreenCity has been damaged by the actions of Wood and Winter described
       above and is entitled to be awarded damages therefore, including punitive damages.

Id. at 250-51.

       GreenCity has alleged that Wood and Winter were aware of the contract, intended to breach

it, and did so. Id. at 251. Wood’s and Winter’s intent to interfere in the contract can be inferred

from their pre-existing business relationship and the allegation that Wood “ordered and directed”

Griffin “to use Winter for the Abatement over GreenCity.” Id. GreenCity has alleged that their

actions resulted in it not getting the job. Id. Finally, GreenCity has alleged that Wood and Winter

had no privilege or justification for causing the breach. Id. GreenCity’s allegations are sufficient

to state a claim for tortious interference with a contract. As a result, the Court denies Wood’s

motion and Winter’s motion as to this claim.

       2. Tortious Interference with Prospective Business Advantage (Count III)

       GreenCity asserts a claim against Wood and Winter for tortious interference with

prospective business relations. [DE 37 at 251-53]. To state a claim for tortious interference with

prospective business relations, a plaintiff must plead “(1) the existence of a valid business



                                                 6
Case 3:19-cv-00146-RGJ Document 51 Filed 01/27/21 Page 7 of 12 PageID #: 352




relationship or expectancy; (2) that [the defendant] was aware of this relationship or expectancy;

(3) that [the defendant] intentionally interfered; (4) that the motive behind the interference was

improper; (5) causation; and (6) special damages.” Snow Pallet, Inc., 367 S.W.3d at 6 (citing

Monumental Life Ins. Co. v. Nationwide Ret. Sols., Inc., 242 F. Supp. 2d 438, 450 (W.D. Ky.

2003)).

          A party can act with malice in the absence of “ill will”; indeed, “malice may be inferred in

an interference action by proof of lack of justification.” Nat’l Collegiate Athletic Ass’n By &

Through Bellarmine Coll. v. Hornung, 754 S.W.2d 855, 859 (Ky. 1988) (citing Smith Dev. Corp.

v. Bilow Enter., Inc., 308 A.2d 477 (R.I. 1973); Restatement (Second) of Torts § 766 cmt. s (“[T]he

context and the course of the decisions make it clear that what is meant is not malice in the sense

of ill will but merely ‘intentional interference without justification.’”)). “[T]he real question is

whether the actor’s conduct was fair and reasonable under the circumstances.” Ventas, 635 F.

Supp. 2d at 622 (quoting Restatement (Second) of Torts § 767 cmt. j.) (internal quotation marks

omitted).

          Wood argues that GreenCity has not sufficiently stated this claim because “has not made a

factual assertion that, if assumed to be true, would demonstrate Wood’s alleged malicious intent.

Plaintiff has not alleged what, if anything, Wood stood to gain by Winter performing the subject

work, much less the requisite malicious intent.” [DE 39-1 at 278]. Winter echoes Wood, arguing

that GreenCity has failed to sufficiently allege malice or lack of justification. [DE 49 at 331-33].

GreenCity asserts that “if the allegations contained within the Second Amended Complaint are, as

required, accepted as true for this analysis, the Court may infer the element of malice.” [DE 48 at

324]. GreenCity further asserts that it “possesses an audio recording of a representative from




                                                   7
Case 3:19-cv-00146-RGJ Document 51 Filed 01/27/21 Page 8 of 12 PageID #: 353




Griffin that acknowledges interference into its promise to Greencity by representatives of Wood

and Winter.” Id. In support of this claim, GreenCity alleges:

       48. Paragraphs 1-47 above are incorporated herein by reference as if repeated
       herein.

       49. GreenCity had a valid business relationship and/or expected business
       advantage with Griffin due to the fact that Griffin specifically reach out and
       contacted GreenCity and contracted with GreenCity that if Griffin was ultimately
       awarded the GC position, and GreenCity’s Abatement bid was the lowest and most
       competitive Abatement bid it received (which it was), that GreenCity was to be
       awarded the Abatement portion of the Demolition by Griffin, and GreenCity agreed
       to said terms.

       50. Wood and Winter had express knowledge of the valid business relationship
       and/or expected business advantage GreenCity had with Griffin.

       51. Wood and Winter unethically, improperly, maliciously, and intentionally
       interfered in the valid business relationship and/or expected business advantage
       GreenCity had with Griffin.

       52. Wood and Winter had improper motives which arose as a result of their long-
       standing close business relationship with each other in intentionally interfering in
       the valid business relationship and/or expected business advantage GreenCity had
       with Griffin.

       53. Despite knowledge of the valid business relationship and/or expected business
       advantage GreenCity had with Griffin, Wood and Winter unethically, improperly,
       maliciously and intentionally colluded and interfered in the valid business
       relationship and/or expected business advantage GreenCity had with Griffin and
       such actions caused the destruction of the valid business relationship and/or
       expected business advantage GreenCity had with Griffin related to the Abatement.

       54. No justification or privilege excuses Wood’s and/or Winter’s conduct
       described herein.

       55. Wood’s and Winter’s conduct described herein was unethical, fraudulent,
       wanton, willful and oppressive and/or was made in bad faith and/or with malice
       towards GreenCity.

       56. GreenCity has been damaged by the actions of Wood and Winter described
       above and is entitled to be awarded damages therefore, including compensatory and
       punitive damages.

[DE 37 at 251-53].

                                                8
Case 3:19-cv-00146-RGJ Document 51 Filed 01/27/21 Page 9 of 12 PageID #: 354




       GreenCity has sufficiently stated a claim for tortious interference with prospective business

advantage. Wood and Winter do not appear to contest whether GreenCity has plausibly alleged

the first three elements of this claim—that is, that the expectancy existed, that they were aware of

it, and that they intentionally interfered. Rather, they dispute whether GreenCity has plausibly

alleged that they had an improper motive for doing so. GreenCity has alleged that its expectancy

was based on Griffin’s promise that it would be “awarded the Abatement portion of the

Demolition” if it provided “the lowest and most competitive bid for the Abatement which met all

of the specifications for the Demolition.” [DE 37 at 247]. GreenCity has alleged that Wood and

Winter “had knowledge” of its expectancy. Id. at 252. And GreenCity has further alleged that

Wood and Winter “unethically, improperly, maliciously, and intentionally interfered” in its

expectancy. Id.    Green City has expressly alleged malice. Id. In addition, these allegations,

when considered alongside GreenCity’s assertion that Wood “ordered and directed” Griffin “to

use Winter for the Abatement over GreenCity”—despite Winter submitting a higher and less

competitive bid—allow for a reasonable inference that Wood and Winter unfairly and

unreasonably interfered in GreenCity’s prospective business advantage. See Ventas, 635 F. Supp.

2d at 621; see also MSD Energy, Inc. v. Gognat, 507 F. Supp. 2d 764, 776 (W.D. Ky. 2007)

(“[T]he Complaint alleges that the lis pendens notice was filed ‘wrongfully and maliciously [to]

create[ ] a cloud upon Plaintiffs’ title to the various oil and gas rights and interests owned and

possessed by Plaintiffs in western Kentucky.’ This presents and issue of fact as to whether

Timothy's interference was ‘improper’ and the Court cannot dismiss the claim at this time”). As

a result, the Court denies Wood’s motion and Winter’s motion as to this claim.




                                                 9
Case 3:19-cv-00146-RGJ Document 51 Filed 01/27/21 Page 10 of 12 PageID #: 355




       3. Civil Conspiracy (Count V)

       GreenCity asserts a claim against Wood and Winter for civil conspiracy. [DE 37 at 254-

55]. A claim for civil conspiracy requires “a corrupt or unlawful combination or agreement

between two or more persons to do by concert of action an unlawful act, or to do a lawful act by

unlawful means.” Peoples Bank of N. Ky., Inc. v. Crowe Chizek & Co. LLC, 277 S.W.3d 255, 261

(Ky.Ct.App.2008) (quoting Smith v. Bd. of Educ. Of Ludlow, 94 S.W.2d 321, 325 (Ky.1936))

(internal quotation marks omitted). “[T]he elements of a civil conspiracy are: 1) an agreement or

combination, 2) that is unlawful or corrupt, 3) entered into by two or more persons, 4) for the

purpose of accomplishing an unlawful goal.” Brown v. Student Loan Xpress, Inc., No. 5:11-CV-

00090-TBR, 2012 WL 1029467, at *9 (W.D. Ky. Mar. 26, 2012).

       Wood argues that “GreenCity cannot maintain its civil conspiracy claim against Winter

because its underlying tort claims fail as a matter of law. GreenCity’s civil conspiracy claim is

dependent on its tortious interference claims.” [DE 39-1 at 281]. Winter agrees. [DE 49 at 333-

34]. But, because the Court has not dismissed the tortious interference claims, the Court declines

to dismiss the civil conspiracy claim based on this argument.

       Wood further argues that GreenCity “fails to plead civil conspiracy with specificity

because its allegations are conclusory and unsupported by fact.” [DE 39-1 at 279].

       In support of this claim, GreenCity alleges:

       65. Wood and Winter conspired with each other to intentionally and tortuously
       interfere in the Contract between Griffin and GreenCity, and/or tortiously interfere
       with the valid business relationship and/or expected business advantage GreenCity
       had with Griffin, by taking intentional and malicious steps to ensure that Griffin
       was ordered to make sure that Griffin awarded the Abatement to Winter despite
       their knowledge of the Contract and/or valid business relationship and/or expected
       business advantage GreenCity had with Griffin.

       66. Wood’s and Winter’s tortious actions described above against GreenCity were
       taken in order to benefit themselves, and/or their agents and representatives, by

                                               10
Case 3:19-cv-00146-RGJ Document 51 Filed 01/27/21 Page 11 of 12 PageID #: 356




       committing unethical, fraudulent, wanton, willful and oppressive improper actions
       to deprive GreenCity of the Abatement, and ultimately making sure that Griffin was
       ordered and directed to award the Abatement to Winter, despite Wood and Winter
       both having knowledge of the Contract and/or valid business relationship and/or
       expected business advantage GreenCity had with Griffin.

       67. Wood’s and Winter’s actions described herein amounted to a corrupt or
       unlawful combination or agreement between two or more persons to do by concert
       of action an unlawful act, or to do a lawful act by unlawful means.

       68. Wood and Winter acted in concert with each other pursuant to a common design
       and scheme and each gave substantial assistance to the other in accomplishing a
       conspiracy to award the Abatement to Winter, despite their knowledge of
       GreenCity’s contractual rights and/or the valid business relationship and/or
       expected business advantage GreenCity had with Griffin.

       69. GreenCity has been damaged by the actions of Wood and Winter described
       above and is entitled to be awarded damages therefore, including compensatory and
       punitive damages.

[DE 37 at 254-55].

       Considering GreenCity’s factual allegations as true, which the Court must do at this stage

of litigation, the Court finds that GreenCity has provided enough allegations to “nudge[] [its]

claim[] across the line from conceivable to plausible.” Twombly, 550 U.S. at 570. GreenCity’s

allegations may be insufficient after discovery. But, at this stage of litigation, GreenCity has

alleged just enough for its civil conspiracy to survive.

                                      IV.    CONCLUSION

       For the reasons above, and being otherwise sufficiently advised, THE COURT ORDERS

AS FOLLOWS:

       1) Wood’s Motion to Dismiss [DE 39] is DENIED as to both Defendants.

       2) Winter’s Joinder in Wood’s Motion to Dismiss [DE 41] is GRANTED.




                                                 11
Case 3:19-cv-00146-RGJ Document 51 Filed 01/27/21 Page 12 of 12 PageID #: 357




                                                      January 26, 2021




Copies to:   Counsel of record




                                     12
